Title: To Alexander Hamilton from George Izard, 17 December 1799
From: Izard, George
To: Hamilton, Alexander


Charleston [South Carolina] Decr. 17th. 1799
Dear Sir,
My most earnest wish since I entered the Service of my country has been to be placed in a Situation to acquire such professional Knowledge as may at a future period render me useful to it. With that view nothing can be so desireable as to be near the person of a general Officer of universally acknowledged Eminence. I accept with thanks the honor of being your aid-de-camp and hope to be successful in my endeavors to justify your good opinion of me. I shall sail for New-York in a few days, and expect to present my Respects to You in person before the middle of next month.
My father desires me to express the Regard & Friendship he entertains for you, and his grateful Sense of your favor to me. I am with great Respect,
Dear Sir,   Your most obedt. hble. Servt.

Geo. Izard.

